ORDER
This cause coming on to be heard on the motion of appellees to recall the mandate and for further consideration of our opinion and judgment filed herein August 1, 1939, and it being shown by said motion that the basis thereof was that the resolution authorizing the issuance of the bonds referred to recited that they were issued "pursuant to the Constitution and Laws of the State of Florida, including Chapter 11855, Laws of Florida, Acts of 1927" and did not refer to Chapter 15772, Laws of Florida, Acts of 1931, that by reason of such omission and the fact *Page 378 
that Chapter 11855, Acts of 1927, limited maturities of bonds to twenty-five years, any bond maturing at a later period could not be unconditionally approved.
The resolution was ample to contemplate Chapter 15772, Acts of 1931, and the fact that it was not in terms specified is not material. It applies to special tax school districts and states in terms that it is a supplemental and additional grant of power and should not be construed as a repeal of any existing power for the issuance of bonds unless inconsistent therewith.
Chapter 15772, Acts of 1931, was on the books when the bonds in question were issued. It was not questioned by intervenors or taxpayers, so it was applicable to the bonds in question. This being our view, nothing could be accomplished by recalling the mandate. The motion to recall the mandate is denied.
It is so ordered.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.